Citation Nr: 0837488	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  96-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a shell fragment wound to the 
left knee.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  

The veteran testified before the RO's hearing officer in June 
1996.  He was scheduled to testify before the Board in 
Washington, DC in October 1999 but he failed without good 
cause to appear to testify; his request for hearing before 
the Board is accordingly deemed to be withdrawn.  

The Board remanded this case to the RO for further 
development in December 1999 and March 2001.  The Board 
remanded the case to the RO again in July 2003 to enable the 
RO to consider newly acquired evidence, pursuant to Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In May 2005, the Board issued a decision denying the claim.  
The veteran thereupon submitted a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  

The Court issued a Memorandum Decision of August 2007 
vacating the Board's decision and remanding the case back to 
the Board for further development action.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions in 
compliance with the Court's instructions.  VA will notify the 
veteran if further action is required on his part.  


REMAND

The Board remanded the case for medical examination in 
December 1999 and March 2001.  Because the Board did not 
ensure compliance with those remand orders, the Court vacated 
the Board's decision issued in May 2005.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

The Court found that the RO had not substantially complied 
with those previous remand orders.  See Dymant v. West, 13 
Vet. App. 141, 146-47 (1999).  Specifically, the VA examiner 
in April 2003 had failed to provide information regarding 
weakened movement, fatigability, or incoordination.  The 
examiner also failed to either estimate any additional 
limitation of function due to these factors or to state that 
such estimation was not feasible.  

Accordingly, the RO must afford the veteran another VA 
medical examination compliant with the instructions of the 
Board's previous remands.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating, and provide 
him an appropriate period in which to 
respond. 

2.  The RO should schedule the veteran 
for VA examination of the knees by an 
orthopedic specialist at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examiner should indicate 
in the report the entire file was 
reviewed.  

The examination report should include a 
discussion of the veteran's documented 
medical history regarding his left knee 
disability, and should also address the 
veteran's assertions regarding those 
conditions.  

The examiner should record all complaints 
and clinical findings pertaining to the 
left knee disability, including complete 
range-of-motion testing.  Any instability 
should be noted; if present, instability 
should be characterized as "slight," 
"moderate" or "severe."

All appropriate medical diagnostics to 
include X-ray studies should be 
accomplished, and all clinical findings 
should be reported in detail in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should indicate whether 
there is pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional loss of function due to 
these factors.  Such determination should 
if feasible be expressed in terms of the 
degree of additional loss of motion due 
to pain on use or during flare-ups under 
38 C.F.R. § 4.45; if the examiner is 
unable to make such a determination it 
should be so indicated in the record.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
increased rating in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

After accomplishment of the actions noted hereinabove, if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The Board intimates no 
opinion as to the final disposition of any unresolved issue.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


